 Case 2:20-cv-02824-SAB-PJW Document 29 Filed 01/21/21 Page 1 of 2 Page ID #:305

                                                                                  JS-6
 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALIFORNIA
 8
 9 ERIK EVANS,                                 No. 2:20-cv-02824-SAB-PJWx
10        Plaintiff,
11        v.
12 C. R. BARD, INC., and BARD                  ORDER DISMISSING ACTION
13 PERIPHERAL VASCULAR, INC.,
14        Defendants.                          [ECF NO. 28]
15
16         Before the Court is the parties’ Joint Stipulation of Dismissal With
17 Prejudice, ECF No. 28. The parties ask the Court to dismiss the above-captioned
18 matter with prejudice and with each party to bear its own costs.
19        Accordingly, IT IS HEREBY ORDERED:
20        1.    The Court accepts the parties’ Joint Stipulation of Dismissal With
21 Prejudice, ECF No. 28.
22 //
23 //
24 //
25 //
26 //
27 //
28 //

        ORDER DISMISSING ACTION ~ 1
 Case 2:20-cv-02824-SAB-PJW Document 29 Filed 01/21/21 Page 2 of 2 Page ID #:306



1       2.     The above-captioned matter is DISMISSED, with prejudice and with
2 each party to bear its own costs.
3       IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
4 forward copies to counsel, and close the file.
5       DATED this 21st day of January 2021.
6
7
8
9                         ____________________________
                                 Stanley A. Bastian
10                           United States District Court
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING ACTION ~ 2
